DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The present Office Action is based upon the Applicant’s amendment filed on 02/03/2022.  Claims 1, 3, 4, 7-9, and 18-20 are now pending in the present application.
Allowable Subject Matter
Claims 1, 3, 4, 7-9, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior arts of the record, Mackey et al. (US 20170286742 A1) (hereinafter Mackey) in view of YEKE YAZDANDOOST et al. (US 20190362120 A1) (hereinafter Yeke) in view of LEE et al. (US 20160078270 A1) (hereinafter Lee) and further in view of SHIMIZU (US 20180036997 A1), fail to suggest, disclose or teach individually or in combination to render obvious, the limitation(s), “wherein the image sensor includes a light receiving portion that generates a pixel current corresponding to the ray of light refracted at the second angle, and wherein the light receiving portion is disposed on one side below the microlens”, in combination with other limitations of the claims.
Regarding claim 19, the prior arts of the record, Mackey in view of Yeke and further in view of SHIMIZU (US 20180036997 A1), fail to suggest, disclose or teach individually or in combination all limitations of the claim.

Mackey discloses a fingerprint sensor package that is disposed below a display panel and generates a fingerprint image, comprising: a light selection structure configured for selecting a ray of light having a detection- target incidence angle from rays of light having a plurality of incidence angles and indicating ridges and valleys of a fingerprint (FIGS. 2 and 3, par. 0036, and 0049); and 
and an image sensor generates a fingerprint image using the near-infrared ray of light having the detection-target incidence angle selected by the light selection structure (FIG. 3 par. 0037 for optical sensor, FIG. 4, FIGS. 5A-5B, par. 0049-0050, for sensing elements).
Yeke discloses the image sensor is disposed below the light selection structure (FIG. 3 for display layer 1036 and the optical image sensor 1031).
Shimizu discloses wherein the light selection structure includes: a prism sheet that refracts the ray of light having a detection-target incidence angle from the rays of light having a plurality of incidence angles at a first angle, and a microlens disposed below the prism sheet to refract the ray of light refracted at the first angle at a second angle (FIG. 7, for prism sheet 23, par. 0063, and micro lens sheet 24, par. 0077).
However, Mackey in combination with Yeke and further in combination with Shimizu of fail to disclose, “wherein the image sensor includes a light receiving portion that generates a pixel current corresponding to the ray of light refracted at the second angle, and wherein the light receiving portion is disposed on one side below the microlens”, in combination with other limitations of the claims.
claim 20, the prior arts of the record, Mackey in view of Yeke and further in view of SHIMIZU (US 20180036997 A1), fail to suggest, disclose or teach individually or in combination all limitations of the claim.
Mackey discloses fingerprint sensor package that is disposed below a display panel and generates a fingerprint image, comprising: a light selection structure configured for selecting a ray of light having a detection- target incidence angle from rays of light having a plurality of incidence angles and indicating ridges and valleys of a fingerprint (FIGS. 2 and 3, par. 0036, and 0049); and 
and an image sensor generates a fingerprint image using the ray of light selected by the light selection structure (FIG. 3 par. 0037 for optical sensor, FIG. 4, FIGS. 5A-5B, par. 0049-0050, for sensing elements).
Yeke discloses the image sensor is disposed below the light selection structure,  wherein the fingerprint sensor package is disposed below the display panel and the rays of light having the plurality of incidence angles are generated by the display panel (FIG. 3 for display layer 1036 and the optical image sensor 1031).
Shimizu discloses wherein the light selection structure includes: a prism sheet that refracts the ray of light having a detection-target incidence angle from the rays of light having a plurality of incidence angles at a first angle, and a microlens disposed below the prism sheet to refract the ray of light refracted at the first angle at a second angle (FIG. 7, for prism sheet 23, par. 0063, and micro lens sheet 24, par. 0077).
Mackey in combination with Yeke and further in combination with Shimizu of fail to disclose, “wherein the image sensor includes a light receiving portion that generates a pixel current corresponding to the ray of light refracted at the second angle, and wherein the light receiving portion is disposed on one side below the microlens”, in combination with other limitations of the claims.
Therefore, claims 1, 3, 4, 7-9, and 18-20 are considered novel and non-obvious, and allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAHYAR KASRAIA N whose telephone number is (571)270-1772. The examiner can normally be reached Monday - Friday, 8:00 am - 5: 00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571)272-7915. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALLAHYAR KASRAIA N/Primary Examiner, Art Unit 2642